DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2006/0125856 (“Kitami”) in view of U.S. Patent Pub. 2009/0289976 (“Nishimura”).
Claim 1
Kitami discloses a liquid discharge head comprising: an actuator configured to expand and contract a pressure chamber corresponding thereto (Fig. 2b, piezoelectric actuator 2); and a drive circuit (driving circuit 6) configured to, during a dot formation cycle, apply a first number of discharge pulses to the actuator to cause the first number of droplets to be discharged from the pressure chamber (paragraph [0123, 0171], Fig. 7, pulses applied).
Kitami does not appear to explicitly disclose applying a second number of precursors to the actuator, the first number being equal to or more than one and the second number being equal to or more than one.
Nishimura discloses a similar piezoelectric actuator also including dot formation cycles with two types of precursor signals (paragraph [0063-0065]).
Nishimura, into the device of Kitami, for the purpose of agitating the ink prior art actual ink ejection (Nishimura, paragraph [0063]).

Claim 2
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein a sum of the first number and the second number is equal to a maximum number of discharge pulses the drive circuit is capable of applying to the actuator during the dot formation cycle (Nishimura, Figs. 5 and 9).  

Claim 3
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, further comprising: a second actuator configured to expand and contact a second pressure chamber corresponding thereto, wherein the drive circuit is configured to, during the dot formation cycle, apply a third number of discharge pulses to the second actuator to cause the third number of droplets to26(PATENT)Atty. Dkt. No.: TAI/2784USC01 be discharged from the second pressure chamber, the third number being different from the first number (Kitami, paragraphs [0142-0143]).  

Claim 4
Kitami in view of Nishimura discloses the liquid discharge head according to claim 3, wherein the drive circuit applies one of the second number of precursors in synchronization with one of the third number of discharge pulses (Nishimura, Fig. 9, synchronized precursors).  

Claim 5
Kitami in view of Nishimura discloses the liquid discharge head according to claim 4, wherein each of the second number of precursors includes an expansion pulse, each of the third number of discharge pulses includes an expansion pulse, and the drive circuit applies the expansion pulse of the one of the second number of precursors in synchronization with the expansion pulse of the one of the third number of discharge pulses (Kitami, Fig. 4a, paragraphs [0142-0143]).  

Claim 6
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein each of the first number of discharge pulses includes an expansion pulse having a first pulse width to cause expansion of the pressure chamber from a neutral state, and each of the second number of precursors includes an expansion pulse having a second pulse width to cause expansion27(PATENT)Atty. Dkt. No.: TAI/2784USC01 of the pressure chamber from a neutral state, the second pulse width being less than the first pulse width (Kitami, Fig. 4a, paragraphs [0103-0109]).  
Claim 7
Kitami in view of Nishimura discloses the liquid discharge head according to claim 6, wherein the first pulse width is more than twice the second pulse width (Kitami, paragraphs [0112-0114]).  
Claim 8
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein each of the second number of precursors includes an expansion pulse to cause expansion of the pressure chamber from a neutral state, and includes no contraction pulse to cause contraction of the second pressure chamber from the neutral state (Kitami, paragraphs [0134-0136]).  

Claim 9
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein each of the second number of precursors includes a contraction pulse to cause contraction of the second pressure chamber from a neutral state and includes no expansion pulse to cause expansion of the second pressure chamber from the neutral state (Kitami, paragraphs [0134-0136]).  

Claim 10
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein each of the second number of precursors has a pulse width greater than 0.1 times a natural vibration period of the pressure chamber (Kitami, paragraph [0104, 0114], 0.3-1.5 and 2.5-3.5 times).  

Claim 11
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein the drive circuit applies the second number of the precursors to the actuator after Nishimura, paragraph [0068]).  

Claim 12
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein the drive circuit applies the first number of discharge pulses to the actuator after applying all of the second number of precursors to the actuator (Nishimura, paragraph [0068]).    

Claim 13
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1.
Kitami in view of Nishimura does not appear to explicitly disclose wherein the drive circuit at least partially applies alternately the first number of discharge pulses and the second number of precursors to the actuator.  
Kitami discloses using multiple drive pulse sets (paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive circuit at least partially applies alternately the first number of discharge pulses and the second number of precursors to the actuator, as disclosed by Kitami, into the device of Kitami in view of Nishimura, for the purpose of providing a higher gradation or high density image in detail (Kitami, paragraph [0123]).

Claim 14
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1, wherein application of the second number of precursors to the actuator causes no droplet discharge from the pressure chamber (Nishimura, paragraph [0063]).  

Claim 15
Kitami in view of Nishimura discloses the liquid discharge head according to claim 1.
Kitami in view of Nishimura does not appear to explicitly disclose wherein the drive circuit is further configured to, during another dot formation cycle, apply a third number of discharge pulses to the actuator to cause the third number of droplets to be discharged from the pressure chamber and apply a fourth number 29(PATENT)Atty. Dkt. No.: TAI/2784USC01of precursors to the actuator, the third number being different from the first number and the fourth number being different from the second number.  
Kitami discloses using multiple drive pulse sets (paragraph [0123]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive circuit is further configured to, during another dot formation cycle, apply a third number of discharge pulses to the actuator to cause the third number of droplets to be discharged from the pressure chamber and apply a fourth number 29(PATENT)Atty. Dkt. No.: TAI/2784USC01of precursors to the actuator, the third number being different from the first number and the fourth number being different from the second number, as disclosed by Kitami, into the device of Kitami in view of Nishimura, for the purpose of providing a higher gradation or high density image in detail (Kitami, paragraph [0123]).

Claim 16
Kitami discloses a printer comprising: a medium conveyer; a liquid discharge head configured to discharge droplets of liquid to a medium conveyed by the medium conveyer, the liquid discharge head including an actuator configured to expand and contract a pressure chamber corresponding thereto (Figs. 2a and 2b, piezoelectric printhead 2); and a drive circuit (driving circuit 6) configured to, during a dot formation cycle, apply a first number of discharge pulses to the actuator to cause the first number of droplets to be discharged from the pressure chamber (paragraph [0123, 0171], Fig. 7, pulses applied).
Kitami does not appear to explicitly disclose applying a second number of precursors to the actuator, the first number being equal to or more than one and the second number being equal to or more than one.
Nishimura discloses a similar piezoelectric actuator also including dot formation cycles with two types of precursor signals (paragraph [0063-0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated applying a second number of precursors to the actuator, the first number being equal to or more than one and the second number being equal to or more than one, as disclosed by Nishimura, into the device of Kitami, for the purpose of agitating the ink prior art actual ink ejection (Nishimura, paragraph [0063]).

Claim 17
Kitami in view of Nishimura discloses the printer according to claim 16, wherein a sum of the first number and the second number is equal to a maximum number of discharge pulses the drive circuit is capable of applying to the actuator during the dot formation cycle (Nishimura, Figs. 5 and 9).    

Claim 18
Kitami in view of Nishimura discloses the printer according to claim 16, wherein 30(PATENT) Atty. Dkt. No.: TAI/2784USC01 the liquid discharge head further includes a second actuator configured to expand and contact a second pressure chamber corresponding thereto, and the drive circuit is configured to, during the dot formation cycle, apply a third number of discharge pulses to the second actuator to cause the third number of droplets to be discharged from the second pressure chamber, the third number being different from the first number (Kitami, paragraphs [0142-0143]).    

Claim 19
Kitami in view of Nishimura discloses the printer according to claim 18, wherein the drive circuit applies one of the second number of precursors in synchronization with one of the third number of discharge pulses (Nishimura, Fig. 9, synchronized precursors).    

Claim 20
Kitami in view of Nishimura discloses the printer according to claim 19, wherein each of the second number of precursors includes an expansion pulse, each of the third number of discharge pulses includes an expansion pulse, and the drive circuit applies the expansion pulse of the one of the second number of precursors in synchronization with the expansion pulse of the one of the third number of discharge pulses (Kitami, Fig. 4a, paragraphs [0142-0143]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853